UNTTED STATES DIstRECT Court

  

 

” tk Ce ah ot =
VASOR BOYD. a eae — Case Now! L/4-cv- 00358-TDS-TL\WW_ OS 3
ee "REQUEST FOR ADMISSIONS
NS, —— BS
CAPTAIN M, NESBITT
DeXendlont

4

 

 

ASOE Bu YD WHITLEY, Plaiati $e repuests thet sou vn oduct all. the be Salus Matters foc
DAcpases. of this ochion. Loder - the py doyisions 4 OF Rule 36- of the Fedevo\ Rules. of

+

 

Ci if frocedue, you ove. wequired Ga thie Rep uest For Adumiscians, in ciritings Wi shin 30 dys
if the Service of this Request. Your seen must “ i as replied %

kpc for Adotissiag. within the time allomedy “<x ate ik Beth 10. this es

 

supe of The chan ROGUES

 

 

 

to Suffer this ccuel and unrsual punishment from aly 2\,20/8. To
nn ax a ri athe fail Sap laine, toe eden ia tha. ei \ +o Porce tice
Bookine, cont a OS

REQUEST No. 2 You refused the plaatifts Ls flagebes galesiadl by the
clue process feast ) And Foucteeath Aorendment, by net providing his religious items

the Hebrews bible the Book Of Yahwely but provides the christians Hier hibles

_All_ pre- trail. detoinees must be Sec tenk. eguel.
Case 1:19-cv-00358-TDS-JLW Document 14 Filed 08/19/19 Page 1 of 2
 

 

Date. g 13-201 ren SaL ae ____MNsoR BOYD WHITLEY #26499 _

BC ———— rsh a

£0. Box 740
Conlord,, N.C, 28026

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:19-cv-00358-TDS-JLW Document 14 Filed 08/19/19 Page 2 of 2
